 Case 2:19-cv-01565-ODW-JEM Document 27 Filed 05/09/19 Page 1 of 3 Page ID #:94



      1 CLARK & TREVITHICK
        Michele B. Friend (SBN: 203865)
      2 mfriend@ClarkTrev.com
        800 Wilsnire Boulevard, 12* Floor
      3 Los Angeles, CA 90017
        Telephone: (213) 629-5700
      4 Facsimile: (^3) 624-9441
      5 O’REILLY RANCILIO, P.C.
              h@orlaw.com
                N. Ejbeh, Pro Hac Vice
      6 S
                 all Road, Suite 350
      7 Sterling Fleights, MI 48313
        Telephone: (586) 726-1000
      8 Facsimile: (586) 726-1560
      9 Attorneys for Defendant
        Healthy Halo Insurance Services, Inc.
     10
     11                            UNITED STATES DISTRICT COURT
     12                           CENTRAL DISTRICT OF CALIFORNIA

 o   13
of   14 JOSEPH FORD JR., individually, and
        on behalf of all others similarly situated.
                                                       CASE NO 2:19-cv-01565-ODW (ADSx)
OS   15                                                NOTICE OF SETTLEMENT ON AN
                     Plaintiff,                        INDIVIDUAL BASIS
     16
                    V.                                 Date Filed:   March 4, 2019
     17                                                Trial Date:   None Set
        HEALTHY HALO INSURANCE
     18 SERVICES, INC., a California
        corporation.
     19
                     Defendant.
     20
     21
     22
     23
     24
     25
     26
     27
     28
          2413279.1 (18930.002)
                  ANSWER AND AFFIRMATIVE DEFENSES OF HEALTHY HALO INSURANCE SERVICES, INC.
  Case 2:19-cv-01565-ODW-JEM Document 27 Filed 05/09/19 Page 2 of 3 Page ID #:95



       1             Defendant Healthy Halo Insurance Services, Inc., by and through its attorneys,
       2 Clark & Trevithick and O’Reilly Rancilio, P.C., submits this Notice of Settlement to
       3 inform the Court that this action has settled, on an individual basis, and to respectfully
       4 request that all pending deadlines and hearings be vacated, with a deadline for
       5 Plaintiff to file necessary dismissal papers by June 10, 2019.
       6
       7 DATED: May 9, 2019                       Respectfully submitted.
       8                                          CLARK & TREVITHICK
       9
      10
      11                                          By:         /s/ Michele B. Friend
                                                        Michele B. Friend
      12
                                                        Attorneys for Defendant Healthy Halo
  o   13                                                Insurance Services, Inc. d/b/a
 n                                                      Buyhealthinsurance.com Insurance
D>    14
                                                        Services
OS^   15
      16                                          O'REILLY RANCILIO, P.C.

      17
      18
                                                  By: _____/s/ Joseph N. Ejbeh__________
      19                                              Joseph N. Ejbeh
      20                                              Attorneys for Defendant Healthy Halo
                                                      Insurance Services, Inc. d/b/a
      21                                              Buyhealthinsurance.com Insurance
      22                                              Services
      23
      24
      25
      26
      27
      28
           2413279,1 (18930.002)
                                                        2
                                              NOTICE OF SETTLEMENT
 Case 2:19-cv-01565-ODW-JEM Document 27 Filed 05/09/19 Page 3 of 3 Page ID #:96



      1                                    PROOF OF SERVICE
      2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      3       At the time of service, I was over 18 years of age and not a party to this action.
        I am employed in the County of Los Angeles, State of California. My business
      4 address is 800 Wilshire Blvd., 12th Floor, Los i^geles, CA 90017.
      5        On May 9, 2019,1 served true copies of the following document(s) described
        as NOTICE OF SETTLEMENT ON AN INDIVIDUAL BASIS on interested
      6 parties in this action as follows:
      7 Rachel E. Kaufman, Esq.                           Avi Kaufman, Esq.
        Kaufman, P.A.                                     Kaufman, P.A.
      8 400 N.W. 26^” Street                              400 N.W. 26*’’ Street
        Miami, FL 33127                                   Miami, FL 33127
      9
        Amanda F. Benedict, E^.                           Afshin Siman, Esq.
     10 Law Office of Amanda F. Benedict                  Law Office of Afshin Siman
        7710 Hazard Center Drive, Suite E-104             11040 Santa Monica Blvd., Suite 212
     11 San Diego, CA 92108                               Los Angeles, CA 90025
     12        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
        the document(s) with the Clerk of the Court by using the CM/ECF svstem.
     13 Participants in the case who are registered CM/ECF users will be served by the
        CM/ECF system. Participants in the case who are not registered CM/ECF users will
Si   14 be served by mail or by other means permitted by the court rules.
OS   15          I declare under penalty of perjury under the laws of the State of California that
          the foregoing is true and correct.
     16
                    Executed on May 9, 2019, at Los Angeles, California.
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          2413279.1 (18930.002)
                                                      3
                                            NOTICE OF SETTLEMENT
